In a proceeding pursuant to article 7 of the Real Property Tax Law, to review an assessment of real property, the petitioner appeals from a judgment of the Supreme Court, Westchester County, dated February 21, 1964, which dis-" missed the petition. Judgment affirmed, without costs. In our opinion, a board of co-operative educational services organized pursuant to section 1958 of the Education Law has no authority to purchase real property (Matter of Board of Educ. v. Board of Coop. Educ. Sen., 41 Misc 2d 699) and therefore the real property purchased by it is not exempt from taxation under section 420 of the Real Property Tax Law (cf. Matter of Board of Educ. v. Baker, 241 App. Div. 574, affd. 266 N. Y. 636). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.